


Exhibit 10.1
AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
    This amendment no. 1 to the Advisory Agreement dated as of November 8, 2014
(the “Advisory Agreement”), between KBS Real Estate Investment Trust, Inc., a
Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware
limited liability company (the “Advisor”), is entered as of January 15, 2015
(the “Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.
WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend certain terms related to the Disposition Fee payable to it by the Company;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor agree
to amend the Advisory Agreement as follows:
1.
Disposition Fees. Section 8.03 of the Advisory Agreement is hereby amended and
restated in its entirety as follows:

8.03 Disposition Fees.
(i) Except as provided in Section 8.03(ii) hereof, if the Advisor or any of its
Affiliates provide a substantial amount of services (as determined by the
Conflicts Committee) in connection with a Sale, the Advisor or such Affiliate
shall receive a fee at the closing (the “Disposition Fee”) equal to 1.0% of the
Contract Sales Price; provided, however, that no Disposition Fee shall be
payable to the Advisor for any Sale if such Sale involves the Company selling
all or substantially all of its assets in one or more transactions designed to
effectuate a business combination transaction (as opposed to a Company
liquidation, in which case the Disposition Fee would be payable if the Advisor
or an Affiliate provides a substantial amount of services as provided above).
Any Disposition Fee payable under this Section 8.03 may be paid in addition to
commissions paid to non-Affiliates, provided that the total commissions
(including such Disposition Fee) paid to all Persons by the Company for each
Sale shall not exceed an amount equal to the lesser of (i) 6.0% of the aggregate
Contract Sales Price of each Property, Loan or other Permitted Investment or
(ii) the Competitive Real Estate Commission for each Property, Loan or other
Permitted Investment. Substantial assistance in connection with the Sale of a
Property includes the Advisor’s preparation of an investment package for the
Property (including a new investment analysis, rent rolls, tenant information
regarding credit, a property title report, an environmental report, a structural
report and exhibits) or such other substantial services performed by the Advisor
in connection with a Sale.
(ii) Notwithstanding the provisions of Section 8.03(i), with respect to Sales of
the Properties that the Company indirectly received an ownership or leasehold
interest in as a result of the Collateral Transfer and Settlement Agreement (the
“Settlement Agreement”) with, among other parties, GKK Stars Acquisition LLC
(the “GKK Properties”), and which the Company entered upon the default by the
borrowers under the Company’s investment in a mezzanine loan secured by the GKK
Properties (the “GKK Mezzanine Loan”), and provided





--------------------------------------------------------------------------------




that the Conflicts Committee determines that the Advisor or its Affiliates have
provided a substantial amount of services in connection with the Sale of each
GKK Property for which the payment of a disposition fee is requested by the
Advisor, then:
(a) With respect to portfolio or single asset Sales of GKK Properties designated
by the Conflicts Committee in its sole discretion at or about the time of the
Sale, the Company will pay the Advisor a fee in an amount not to exceed the
Disposition Fee set forth in Section 8.03(i), as determined by the Conflicts
Committee in its sole discretion, which fee will be payable upon the respective
closing; and
(b) With respect to Sales of all other GKK Properties for which a Disposition
Fee has not yet been paid, if, upon the Sale of the final GKK Property, the
Conflicts Committee determines in its sole discretion that the Company has
recovered its entire investment related to GKK (including without limitation the
GKK Mezzanine Loan and the GKK Properties subsequent to the Settlement
Agreement), after taking into consideration the net cash flow received by the
Company from the investment, whether in the form of (i) net proceeds from the
Sales or other dispositions or transfers of the GKK Properties, (ii) the net
cash flow related to the GKK Mezzanine Loan, (iii) the net cash flow related to
the GKK Properties subsequent to the Settlement Agreement, and/or (iv) other
proceeds related to the assets and liabilities received under the Settlement
Agreement, then the Company will pay the Advisor a fee in an amount not to
exceed the Disposition Fee set forth in Section 8.03(i), as determined by the
Conflicts Committee in its sole discretion, which fee will be payable promptly
upon such determination by the Conflicts Committee.
2.
Ratification; Effect on Advisory Agreement.

a.
Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.

b.
Effect on the Advisory Agreement. On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.





Signature page follows.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.


KBS REAL ESTATE INVESTMENT TRUST, INC.
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Chief Executive Officer
KBS CAPITAL ADVISORS LLC
By:
PBren Investments, L.P., a Manager

By:
PBren Investments, LLC, as general partner

By:
/s/ Peter M. Bren

Peter M. Bren, Manager
By:
Schreiber Investments, L.P., a Manager

By:
Schreiber Investments, LLC, as general partner

By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Manager




